December 6, 1921. The opinion of the Court was delivered by
The defendant was indicted for murder, and was convicted of manslaughter.
The only exception upon which he appealed is as follows:
"That his Honor the Circuit Judge, erred in charging the jury as follows: `There is still a fourth element that he must establish; he must show you that he had no other reasonable means of escape, except to take the life of the assailant.' The law says that if one can give back or step aside, or retreat without increasing his danger, and thus avoid taking human life, it is his duty to do so, and unless he has done so, it will not permit his plea of self-defense. It being respectfully submitted that the above language is not in accord with the law, as laid down by the United States Supreme Court, in such cases."
The appellant's attorneys rely upon the case of Brown v.United States, reported in 257 U.S. ___,41 Sup. Ct. 501, 65 L.Ed. 618.
The syllabus of the case is as follows:
"A person attacked by another with a knife, does not, as a matter of law, exceed the bounds of lawful self-defense, if he stands his ground and kills his assailant, where he has sufficient reason to believe that he is in imminent danger of death or grievous bodily harm, from his assailant."
The appellant herein was not tried in a Federal Court, nor for the violation of a Federal law. The *Page 122 
State Courts are not bound to follow the Federal decisions, except in cases involving a Federal question, which was not the case in this instance. The fact that a ruling may be made on the trial of a case in a Federal Court does not thereby make it a Federal question. The charge was free from error under the decisions rendered by the Courts of this State.
Appeal dismissed.